UNITED STATES DISTRICT COURT a7.
SOUTHERN DISTRICT OF NEW YORK 1 & Ni Aly

IN RE APPLICATION OF THE UNITED

STATES OF AMERICA FOR ORDER TO
DISCLOSE NON-CONTENT INFORMATION SEALED APPLICATION

PURSUANT TO 18 U.S.C. § 2703(d)

EMIL J. BOVE III affirms as follows:

1, I am an Assistant United States Attorney in the Southern District of New York and,
as such, I am familiar with this matter.

De The Government is seeking an Order pursuant to Title 18, United States Code,
Section 2703(d) to require the Google, Inc., Microsoft Corporation,. Apple, Inc., and Oath
Holdings, Inc. (collectively, the “Providers”), to provide all subscriber information and the to/from
headers and other non-content information for e-mails stored in the following “Target Accounts”:

A The email address Pe with subscriber name

Antonio Hernandez, and service provided by Google.

b. The email address PY with subscriber name

Angélica Maria Maldonado Cueva, and service provided by Google.

om The email address [in with subscriber information

unknown, and serviced provided by Google.

d. The email address Po with subscriber name Mario

José Calix Hernandez, and service provided by Google.

ti. The email address PY with subscriber information

unknown, and service provided by Google.

f. The email address i. t—S with subscriber information

unknown, and service provided by Google.

12.12.2018
g. The email address Po with subscriber name mario

jose calix Hernandez, and service provided by Microsoft.

h. The email address PY with subscriber name
unknown, and service provided by Microsoft. |

i. The email address NY with subscriber name
Mario jose Calix hernandez, and service provided by Apple.

j. The email address Po with subscriber name Mario

jose Calix hernandez, and service provided by Apple.

k. The email address ee. with subscriber name Mr

Juan Antonio Hernandez Alvarado, and service provided by Oath Holdings, Inc. (previously

Yahoo).
1, The email address I with subscriber information
unknown, and service provided by Oath Holdings, Inc. (previously Yahoo).
a The records requested from the Providers are set forth below and in the
accompanying proposed Orders.
4. 18 U.S.C. § 2703(c) provides authority for a court to order an electronic
communications service provider to disclose records or information not including the contents of

communications without notice to the subscriber or customer, if the records are relevant and

material to an ongoing criminal investigation.
a Specifically, 18 U.S.C. § 2703(c)(1) provides in pertinent part:

A government entity may require a provider of electronic communication service
or remote computing service to disclose a record or other information pertaining to
a subscriber to or a customer of such service (not including the contents of
communications) . .. when the governmental entity—

obtains a court order for such disclosure under subsection (d) of this section;
6. 18 U.S.C. § 2703(d), in turn, provides (in pertinent part):

A court order for disclosure under subsection . . . (c) may be issued by any court
that is a court of competent jurisdiction and shall issue only if the governmental
entity offers specific and articulable facts showing that there are reasonable grounds

to believe that the . . . records or other information sought, are relevant and material
to an ongoing criminal investigation.

As specified in 18 U.S.C. § 2711(3), this Court is a court of competent jurisdiction under the
Stored Communications Act because it has jurisdiction over the offenses being investigated, as
defined below.

a In addition, 18 U.S.C. § 2703(c)(3) provides:

A governmental entity receiving records or information under [18 U.S.C. §
2703(c)] is not required to provide notice to a subscriber or customer.

8. Finally, 18 U.S.C. § 2705(b) authorizes the Court to issue an order commanding a
provider of electronic communications service or remote computing service to whom a warrant,
subpoena, or court order is directed, for such period as the court deems appropriate, not to notify
any other person of the existence of the warrant, subpoena, or court order. The court shall enter
such an order if it determines that there is reason to believe that notification of the existence of
the warrant, subpoena, or court order will result in:

(1) endangering the life or physical safety of an individual;
(2) flight from prosecution,

(3) destruction of or tampering with evidence;

(4) intimidation of potential witnesses; or

(5) otherwise seriously jeopardizing an investigation or unduly delaying a
trial.

18 U.S.C. § 2705(b)(1)-(5).

9, As set forth below, there are specific and articulable facts showing that there are

reasonable grounds to believe that the records sought herein are relevant and material to an ongoing

3
investigation of violations of Title 21, United States Code, Sections 841, 846, 952, 959, 963 (drug-
trafficking offenses); Title 21, United States Gate, Section 843 (offenses relating to the use of
communication facilities in furtherance of drug-trafficking crimes); Title 18, United States Code,
Sections 956 and 957 (offenses relating to money laundering); and Title 18, United States Code,
Sections 924 (offenses relating to the use of firearms and destructive devices in furtherance of
drug-trafficking crimes), among other statutes.

Background

10. Juan Antonio Hernandez Alvarado, a/k/a “Tony Hernandez” (“Hernandez”), is a
former member of the National Congress of Honduras, the brother of the current President of |
Honduras, and a large-scale drug trafficker who worked with other drug traffickers in, among
other places, Colombia, Honduras, and Mexico, to import cocaine into the United States.

11. Hernandez is charged in three counts in Superseding Indictment $2 13 Cr. 379
(PKC) with violations of Title 21, United States Code, Section 963, Title 18, United States Code,
Section 924(c), and Title 18, United States Code, Section 924(0). As set forth in the Superseding
Indictment, which is attached hereto and incorporated by reference, a grand jury in this District

has found that:

a. From at least in or about 2004, up to and including in or about 2016,
Hernandez was involved in processing, receiving, transporting, and distributing multi-ton loads
of cocaine that arrived in Honduras via planes, go-fast vessels, and, on at least one occasion, a
submarine. Hernandez had access to cocaine laboratories in Honduras and Colombia, at which
some of the cocaine was stamped with the symbol “TH,” 7.e., “Tony Hernandez.” Hernandez
also coordinated and, at times, participated in providing heavily armed security for cocaine
shipments transported within Honduras, including by members of the Honduran National Police

and drug traffickers armed with, among other weapons, machineguns.

4
b. As part of his drug-trafficking activities, Hernandez and his co-
conspirators bribed law enforcement officials for sensitive information to protect drug shipments

and solicited large bribes from major drug traffickers for Hernandez and on behalf of one or

more high-ranking Honduran politicians.

C. In or about February 2014 in Honduras, Hernandez met with Devis Leonel
Rivera Maradiaga, the former leader of a violent Honduran drug-trafficking organization known
as the Cachiros, for a meeting set up by, among others, a former member of the Honduran
National Police. During part of that meeting, which was video and audio recorded, Hernandez
agreed to help Rivera Maradiaga by causing Honduran government entities to pay money owed
to one or more Cachiros money-laundering front companies in exchange for kickback payments
from Rivera Maradiaga. Rivera Maradiaga paid Hernandez approximately $50,000 during the
meeting.

12. Based on conversations with agents participating in this investigation and my

review of reports related to this investigation and information from law enforcement databases, I
know that:

a. On November 23, 2018, the DEA arrested Hernandez based on the charges
in the Superseding Indictment at Miami International Airport.

b. Two telephones, a small quantity of Mexican currency, a ledger bearing the
name of the bank Davivienda, and a letter from the bank Banrural Honduras SA, among other
things, were seized from Hernandez in connection with the arrest. The Davivienda bank ledger

bore a handwritten annotation that included the email address ee. The

letter from Banrural Honduras SA referred to an account associated with the email address
c. Following his arrest, Hernandez waived his Miranda rights and told DEA
agents, in substance and in part, that he had recently traveled to, among other places, Mexico to
meet the family of a friend named “Carlos” who was involved in transactions in Mexico and
Honduras involving real estate in Mexico. Based on my training and experience, I know that drug

traffickers sometimes launder drug proceeds by using drug proceeds to purchase assets such as

real estate.

d. Prior to his arrest, Hernandez traveled to the United States from Honduras
with another man (“Individual-1”), and they stayed in Houston, Texas, before flying to Miami on
November 23, 2018. Individual-1 told the DEA on November 23, 2018, in substance and in part,

that an associate (“Individual-2”) had invited Individual-1 and Hernandez to Houston.

&, According to a DEA database, a telephone number associated with
Individual-2 has been in contact with a man based in the Northeast who was arrested in 2017 and
charged with a money laundering offense, but the charge was subsequently dismissed.

E Individual-1 consented to a search of his phone on November 23, 2018. The
phone contained a contact with a telephone number that was saved as “Carlos Mexico.” According
to the same DEA database, the telephone number associated with the “Carlos” contact in
Individual-1’s phone has been in contact with the target of a DEA investigation targeting cocaine-
distribution activities in Atlanta and Houston.

13. In approximately 2016, a drug trafficker who is now a cooperating witness (“CW-
1”)! provided a Blackberry PIN to the DEA and indicated, in substance and in part, that the PIN

belonged to another drug trafficker. Based on information from Blackberry, the subscriber

 

1 Tn June 2018, CW-1 pleaded guilty, pursuant to a cooperation agreement, to participating ina
conspiracy to import cocaine into the United States. Information provided by CW-1 has proven
to be reliable in that some of the information has been corroborated by other witness accounts and

consensually recorded meetings.
6
information associated with the PIN includes the email address

14. A second cooperating witness (“CW-2”) has informed the Government, in

substance and in part, that:

a. A Honduran national (“Individual-3”) introduced CW-2 to Hernandez in
approximately 2003, and Individual-3 acted at times as a conduit for communications relating to
drug trafficking between CW-2 and Hernandez until at least approximately 2009.

b. CW-2 participated in drug-trafficking activities with another Honduran

national (“Individual-4”) between approximately 2005 and approximately 2016.

15. Based on information from the Department of Homeland Security, I know that:

a. Hernandez has listed the email address PY at

least one application for travel documents.

b. Individual-2 has listed the following email addresses on at least one

application for travel documents: PF sti*Sd Po and

Ce
c. Individual-4 has listed the email address i on at

least one application for travel documents.

16. Based on information from Google, I know that:

a. The subscriber information for Po includes the
email address

 

2 CW-2 is currently in custody based on charges relating to participation in a conspiracy to import
cocaine into the United States and related weapons offenses. CW-2 is providing information and
assistance to the Government in an effort to obtain a cooperation agreement and, ultimately,
leniency at sentencing. Information provided by CW-2 has proven to be reliable in that some of
the information has been corroborated by other witness accounts and consensually recorded

meetings.
7
b. The subscriber information for ee cludes the email
address

17. Based on information from Apple, I know that:

a. The email address IY is linked to an Apple
account with Apple logins Pp and iS, and

Apple 1D as

18. Based on information from Facebook, I know that a Facebook page with a public
username that appears to be associated with Individual-3 has subscriber information that includes
the cmail address ST.

19. Based on the foregoing, I respectfully submit that there are specific and articulable
facts showing that there are reasonable grounds to believe that the records sought from the Target
Accounts are relevant and material to the ongoing investigation of Hernandez and others.
Specifically, individuals engaged in drug-trafficking activities and weapons offenses store records
relating to their illegal activities and to persons involved with them in those activities in electronic
accounts such as the Target Accounts. Such records can include, for example, logs of online
“chats” with co-conspirators; email correspondence; contact information of co-conspirators,
including telephone numbers, email addresses, and identifiers for instant messaging and social
medial accounts; and personal identification data, including bank account numbers, credit card
numbers, and names, addresses, telephone numbers. Individuals engaged in criminal activities
often store such records in order to, among other things, (1) keep track of co-conspirator’s contact
information; (2) keep a record of illegal transactions for future reference; (3) keep an accounting
of illegal proceeds for purposes of, among other things, dividing those proceeds with co-

conspirators; and (4) store stolen data for future exploitation
Request

20. The Government further requests, pursuant to 18 U.S.C. § 2705(b), that this
Application and the proposed. Orders be sealed by the Court until such time as the Court directs
otherwise, and that the Providers be ordered not to notify any person (including the subscribers
associated with the Target Accounts) of the existence of the Orders for a period of one year from
the date of the Orders, subject to extension if necessary. Targets of this investigation are known
to have participated in physical intimidation or threatening of other individuals in furtherance of
and to conceal their criminal activities, and alerting these targets to the existence and scope of
the investigation may lead the targets to endanger the life or physical safety of others. See 18
U.S.C. § 2705(b)(1), (4). In addition, targets of this investigation appear to have the financial
means that would facilitate their flight from prosecution, and have traveled internationally in the
past to jurisdictions where extradition to the United States for purposes of prosecution is unlikely
or impossible. See 18 U.S.C. § 2705(b)(2), (5).

21.. Consequently, there is reason to believe that notification of the existence of the
Orders will seriously jeopardize the investigation, including by giving targets an opportunity to
flee or avoid prosecution, or tamper with evidence, including electronically stored information

that is easily tampered with or destroyed. Accordingly, the Government believes that one year is
an appropriate additional delay of notice period for the Court to order, subject to extension upon

further application if necessary.

22. No prior request for the relief sought herein has been made.
23. I declare under penalty of perjury that the foregoing factual assertions are true and
correct to the best of my knowledge and belief.

Dated: New York, New York
December 12, 2018

47D

Emil J. Bove III
Assistant United States Attorney
212-637-2444

10
